UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2424



CHRISTINE SOLEM,

                                              Plaintiff - Appellant,

          versus


J. CARLTON COURTER, III, Commissioner of Agri-
culture and Consumer Services,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-99-2-3)


Submitted:   February 22, 2000            Decided:   March 20, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christine Solem, Appellant Pro Se. John Charles Wilkinson, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Big Stone Gap, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christine Solem appeals from the district court’s order dis-

missing her civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Solem v.

Courter, No. CA-99-2-3 (W.D. Va. Sept. 20, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2